FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Christopher Joel Davey, Plaintiff in the trial

court secured an extension of seven (7) days in which to file Appellant’s Brief in the following

numbered and entitled cause:


Christopher Joel Davey

No. 12-13-00002-CV                 vs.

Margarett Jordan Royalties, Inc., et al

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 5 day of May 2015, A.D.

                                                  Respectfully yours,

                                                  CATHY S. LUSK, CLERK


                                                  By: ______________________________
                                                      Katrina McClenny, Chief Deputy Clerk